NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                           IN THE DISTRICT COURT OF APPEAL
                                           OF FLORIDA
                                           SECOND DISTRICT

DANIEL MICHEAL RUIZ,                       )
                                           )
            Petitioner,                    )
                                           )
v.                                         )      Case No. 2D19-4549
                                           )
STATE OF FLORIDA,                          )
                                           )
            Respondent.                    )
                                           )

Opinion filed September 30, 2020.

Petition for Writ of Certiorari to the Circuit
Court for Lee County; J. Frank Porter, Judge.

Keith W. Upson of Upson Law Group, P. L.,
of Naples for Petitioner.

Ashley Moody, Attorney General,
Tallahassee, Jonathan P. Hurley, Assistant
Attorney General of Tampa for Appellee.
For Respondent

PER CURIAM.


            Denied.

MORRIS, LUCAS, and ATKINSON, JJ., Concur.